Exhibit 10.2

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED

VEHICLE FLOORPLAN CREDIT AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED SYNDICATED NEW AND USED VEHICLE
FLOORPLAN CREDIT AGREEMENT (this “Agreement”) dated as of April 19, 2012 (the
“Agreement Date”) and effective as of March 31, 2012 (the “Effective Date”) is
made by and among SONIC AUTOMOTIVE, INC., a Delaware corporation (the
“Company”), CERTAIN SUBSIDIARIES OF THE COMPANY party to the Credit Agreement
(as defined below) pursuant to Section 2.19 of the Credit Agreement (each a “New
Vehicle Borrower” and together with the Company, the “Borrowers” and each
individually a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., a national banking association organized and existing under the laws of
the United States (“Bank of America”), in its capacity as administrative agent
for the Lenders (as defined in the Credit Agreement referred to below) (in such
capacity, the “Administrative Agent”), and as New Vehicle Swing Line Lender and
Used Vehicle Swing Line Lender and each of the Loan Parties (as defined in the
Credit Agreement) signatory hereto.

W I T N E S S E T H:

WHEREAS, the Company, Bank of America, as Administrative Agent, New Vehicle
Swing Line Lender and Used Vehicle Swing Line Lender, Bank of America, as
Revolving Administrative Agent (in the capacity of collateral agent) and the
Lenders have entered into that certain Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement dated as of July 8, 2011 (as hereby
amended and as from time to time further amended, modified, supplemented,
restated, or amended and restated, the “Credit Agreement”; capitalized terms
used in this Agreement and not otherwise defined herein shall have the
respective meanings given thereto in the Credit Agreement), pursuant to which
the Lenders have made available to the Company a new vehicle floorplan revolving
credit facility (including a swing line subfacility) and a used vehicle
floorplan revolving credit facility (including a swing line subfacility); and

WHEREAS, the Company has entered into the Company Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of each New
Vehicle Borrower under the Credit Agreement and the other Loan Documents; and

WHEREAS, each of the other Guarantors has entered into a Subsidiary Guaranty
pursuant to which it has guaranteed the payment and performance of the
obligations of each Borrower under the Credit Agreement and the other Loan
Documents; and

WHEREAS, the Company and the respective Loan Parties that are parties thereto
have entered into the Security Agreement and other Security Instruments,
securing the Obligations under the Credit Agreement and other Loan Documents;
and

WHEREAS, the Company has advised the Administrative Agent and the Lenders that
the Loan Parties desire to amend certain provisions of the Credit Agreement as
set forth below,



--------------------------------------------------------------------------------

and the Administrative Agent and the Lenders signatory hereto are willing to
effect such amendment on the terms and conditions contained in this Agreement;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

(a) Section 2.11(a)(ii) of the Credit Agreement is amended, so that, as amended,
such section shall read as follows:

(ii) The New Vehicle Borrowers (jointly and severally) shall repay each New
Vehicle Floorplan Swing Line Loan (x) at any time on demand by the New Vehicle
Floorplan Swing Line Lender and (y) on the Maturity Date.

(b) Section 7.11(a) of the Credit Agreement is amended, so that, as amended,
such section shall read as follows:

 

  (a) Consolidated Liquidity Ratio. Permit the Consolidated Liquidity Ratio as
of the end of any fiscal quarter (or at the request of the Administrative Agent,
as of the end of any calendar month) to be less than 1.05 to 1.00.

2. Effectiveness; Conditions Precedent. This Agreement and the amendments to the
Credit Agreement herein provided shall become effective as of the Effective
Date, upon the Administrative Agent’s receipt of counterparts of this Agreement,
duly executed by the Company, each Subsidiary Guarantor, the Administrative
Agent and Lenders constituting Required Lenders.

3. Consent of the Loan Parties. The Company hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Company Guaranty (including without limitation the continuation
of the Company’s payment and performance obligations thereunder upon and after
the effectiveness of this Agreement and the amendments contemplated hereby) and
the enforceability of the Company Guaranty against the Company in accordance
with its terms. Each Subsidiary Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Subsidiary Guaranty (including without limitation the
continuation of such Subsidiary Guarantor’s payment and performance obligations
thereunder upon and after the effectiveness of this Agreement and the amendments
contemplated hereby) and the enforceability of such Subsidiary Guaranty against
such Subsidiary Guarantor in accordance with its terms. Each Loan Party hereby
confirms and ratifies in all respects each Security Instrument to which such
Loan Party is a party (including without limitation the continuation of the
perfection and priority of each Lien thereunder upon and after the effectiveness
of this Agreement and the amendments contemplated hereby) and the enforceability
of such Security Instrument against such Loan Party in accordance with its
terms.

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, each Loan Party represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) The representations and warranties made by each Loan Party in Article V of
the Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct on and as of the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date in which case they are true and correct as of such earlier date,
and except that the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Credit Agreement will be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement;

(b) The Persons appearing as Subsidiary Guarantors on the signature pages to
this Agreement constitute all Persons who are required to be Subsidiary
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required to become Subsidiary Guarantors after the Closing Date,
and each of such Persons has become and remains a party to a Subsidiary Guaranty
as a guarantor thereunder;

(c) This Agreement has been duly authorized, executed and delivered by the
Company and each of the other Loan Parties party hereto and constitutes a legal,
valid and binding obligation of each such party, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and

(d) No Default or Event of Default has occurred and is continuing.

5. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.

6. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

 

3



--------------------------------------------------------------------------------

7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.

8. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of North Carolina applicable
to contracts executed and to be performed entirely within such State, and shall
be further subject to the provisions of Section 10.14 of the Credit Agreement.

9. Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

10. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company, each of the other Loan Parties, the Administrative
Agent, the Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

COMPANY:

SONIC AUTOMOTIVE, INC., as a Borrower
and as a Guarantor

By:  

/s/ David P. Cosper

Name:  

David P. Cosper

Title:  

Vice Chairman and Chief Financial Officer

 

NEW VEHICLE BORROWERS and GUARANTORS:

ARNGAR, INC.

FAA CONCORD H, INC. FAA LAS VEGAS H, INC. FAA POWAY H, INC. FAA SANTA MONICA V,
INC. FAA SERRAMONTE, INC. FAA SERRAMONTE H, INC. FAA STEVENS CREEK, INC. FAA
TORRANCE CPJ, INC. FRANCISCAN MOTORS, INC. KRAMER MOTORS INCORPORATED SAI BROKEN
ARROW C, LLC SAI COLUMBUS MOTORS, LLC SAI COLUMBUS VWK, LLC SAI FORT MYERS H,
LLC SAI IRONDALE IMPORTS, LLC SAI MONTGOMERY BCH, LLC SAI MONTGOMERY CH, LLC SAI
NASHVILLE CSH, LLC SAI NASHVILLE H, LLC SAI NASHVILLE MOTORS, LLC SAI OKLAHOMA
CITY H, LLC SAI ORLANDO CS, LLC SAI RIVERSIDE C, LLC SAI ROCKVILLE IMPORTS, LLC
SAI SANTA CLARA K, INC. SANTA CLARA IMPORTED CARS, INC.

 

By:  

/s/ David P. Cosper

Name:  

David P. Cosper

Title:  

Vice President and Treasurer

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

NEW VEHICLE BORROWERS and GUARANTORS:

SONIC – 2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC – LAS VEGAS C WEST, LLC

SONIC – LONE TREE CADILLAC, INC.

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – NEWSOME OF FLORENCE, INC.

SONIC – SHOTTENKIRK, INC.

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC AUTOMOTIVE 5260 PEACHTREE INDUSTRIAL BLVD., LLC

SONIC TYSONS CORNER H, INC.

SONIC TYSONS CORNER INFINITI, INC.

SONIC – BUENA PARK H, INC.

SONIC – CALABASAS A, INC.

SONIC – CAPITOL CADILLAC, INC.

SONIC – CAPITOL IMPORTS, INC.

SONIC – HARBOR CITY H, INC.

SONIC – PLYMOUTH CADILLAC, INC.

SONIC – VOLVO LV, LLC

STEVENS CREEK CADILLAC, INC.

WINDWARD, INC.

 

By:  

/s/ David P. Cosper

Name:  

David P. Cosper

Title:  

Vice President and Treasurer

 

SONIC – LS CHEVROLET, L.P. By:   SONIC – LS, LLC, as Sole General Partner   By:
 

/s/ David P. Cosper

  Name:  

David P. Cosper

  Title:  

Vice President and Treasurer

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

NEW VEHICLE BORROWERS and GUARANTORS:

PHILPOTT MOTORS, LTD.

SONIC – CADILLAC D, L.P.

SONIC – HOUSTON V, L.P.

SONIC – LUTE RILEY, L.P.

SONIC ADVANTAGE PA, L.P.

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

 

By:   SONIC OF TEXAS, INC., as Sole General Partner   By:  

/s/ David P. Cosper

  Name:  

David P. Cosper

  Title:  

Vice President and Treasurer

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and as Revolving Administrative
Agent (in its capacity as collateral agent for the Secured Parties under the
Loan Documents) By:  

/s/ illegible signature

Name:  

Anne M. Zeschke

Title:  

Vice President

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender, New Vehicle Swing Line Lender and
Used Vehicle Swing Line Lender By:  

/s/ M. Patricia Kay

Name:  

M. Patricia Kay

Title:  

Senior Vice President

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Jeffrey G. Calder

Name:  

Jeffrey G. Calder

Title:  

Vice President

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mark Landsem

Name:  

Mark Landsem

Title:  

Vice President

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer and as a Lender By:  

/s/ Jeffrey E. Bullard

Name:  

Jeffrey E. Bullard

Title:  

Vice President

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ David M. Garbarz

Name:  

David M. Garbarz

Title:  

Senior Vice President

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:  

/s/ Anne Marie Zima

Name:  

Anne Marie Zima

Title:  

Vice President

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

MERCEDES-BENZ FINANCIAL SERVICES USA LLC (f/k/a DCFS USA LLC), as a Lender By:  

/s/ Michele Nowak

Name:  

Michele Nowak

Title:  

Credit Director, National Accounts

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT